    Case: 1:04-cr-00005-WAL-GWC Document #: 1501 Filed: 08/31/21 Page 1 of 6




                     DISTRICT COURT OF THE VIRGIN ISLANDS
                             DIVISION OF ST. CROIX

DANIEL FLEMING,                           )
                                          )
                  Petitioner,             )
            v.                            )                Criminal Action No. 2004-0005
                                          )                Civil Action No. 2008-0113
UNITED STATES OF AMERICA,                 )
                                          )
                  Respondent.             )
__________________________________________)

Appearances:
Daniel Fleming,
St. Thomas, U.S.V.I.
       Petitioner Pro Se

Adam Francis Sleeper, Esq.,
Alessandra Parisi Serano, Esq.,
St. Thomas, U.S.V.I.
       For the United States



               ORDER ADOPTING REPORT AND RECOMMENDATION

Lewis, District Judge

       THIS MATTER comes before the Court for consideration of Magistrate Judge George W.

Cannon, Jr.’s Report and Recommendation (“R&R”) (Dkt. No. 1415), 1 in which Magistrate Judge

Cannon recommended that Petitioner Daniel Fleming’s (“Petitioner”) two pro se motions be

denied. The first, labeled “Motion by Petitioner Daniel Fleming under 28 U.S.C. § 2255 to Vacate

Conviction and Set Aside Sentence” (“Motion to Vacate”) (Dkt. No. 1189) asserted various

ineffective assistance of counsel claims. The second, entitled “Motion by Petitioner Daniel

Fleming Given Timely Notice and Submission Additional Claims [sic]” (“Supplemental Motion”)



1
 All docket references will be to the documents in the underlying criminal case, 2004-cr-0005,
unless otherwise specifically noted.
     Case: 1:04-cr-00005-WAL-GWC Document #: 1501 Filed: 08/31/21 Page 2 of 6




asserts that his trial counsel was ineffective because he operated under a conflict of interest with a

government witness. (Case No. 2008-cv-0113, Dkt. No. 2).

          The underlying criminal case arose from an investigation leading to a Superseding

Indictment charging eight Defendants, including Petitioner, with conspiracy to import cocaine,

conspiracy to possess cocaine with intent to distribute, and conspiracy to launder money, together

with other specific acts which carried out those conspiracies. (Dkt. No. 544). Petitioner was named

in Counts I (Conspiracy to Possess with Intent to Distribute Cocaine); Counts II, III, VIII, IX

(Possession with Intent to Distribute varying amounts of cocaine on different dates); Count VII

(Importing Cocaine); Count X (Distribution of Cocaine); Count XI (Conspiracy to Import

Cocaine); and Count XII (Conspiracy to Launder Illegal Drug Proceeds). Id. at 1-9, 13-18.

Following a two-week trial, Petitioner was convicted of Counts I, II, III, XI, and XII. 2 Petitioner

was sentenced to concurrent 15-year sentences on the drug-related charges, a concurrent 10-year

sentence for the money laundering conspiracy, a $1,000 fine, and $500 in special monetary

assessments. (Dkt. No. 1348-1 at 42-47).

          Petitioner’s appeal was consolidated with the appeals also taken by Co-Defendants Russell

Robertson and Craig Hendricks. United States v. Fleming, et al., 287 F. App’x 150, 152 (3d Cir.

2008). In his appellate brief, Petitioner argued that (1) the transfer of the trial from St. Thomas to

St. Croix violated his due process rights; and (2) there was insufficient evidence to support

convictions for possession with intent to distribute cocaine, conspiracy to distribute cocaine,

conspiracy to import cocaine, and conspiracy to launder money. Id. at 152. Petitioner’s convictions

were affirmed on appeal. Id. at 155.



2
    The jury acquitted Petitioner of Counts VII, VIII, IX and X. (Dkt. No. 885 at 4-7).



                                                   2
    Case: 1:04-cr-00005-WAL-GWC Document #: 1501 Filed: 08/31/21 Page 3 of 6




       Following the Third Circuit’s affirmance, Petitioner filed the instant Motion to Vacate

pursuant to 28 U.S.C. § 2255 and Supplemental Motion. In his Motions, Petitioner asserted claims

of ineffective assistance of trial and appellate counsel. (Dkt. No. 1189; Civil Case No. 2008-0113,

Dkt. No. 2). The Court referred Petitioner’s Motions to Magistrate Judge Cannon for an R&R.

(Dkt. No. 1352; Case No. 2008-cv-0113, Dkt. No. 7). Following his review, the Magistrate Judge

recommended that Petitioner’s Motions be denied without an evidentiary hearing, and that the

Court decline to issue a Certificate of Appealability. (Dkt. No. 1415). A copy of the Magistrate

Judge’s R&R was mailed to Petitioner at his last known address. No objections to the Magistrate

Judge’s R&R have been filed. 3

       Petitioner’s claims are based on alleged ineffective assistance of counsel under Strickland

v. Washington, 466 U.S. 668, 687 (1984). Ineffective assistance of counsel claims can provide a

proper basis for relief under Section 2255. United States v. Travillion, 759 F.3d 281, 289 (3d Cir.

2014). To advance a successful ineffective assistance of counsel claim, Petitioner bears the burden

of showing that (1) “counsel’s performance was deficient;” and (2) “the deficient performance

prejudiced the defense.” Berryman v. Morton, 100 F.3d 1089, 1094 (3d Cir. 1996) (quoting

Strickland v. Washington, 466 U.S. at 687).

       As to the first prong, Petitioner must show “that counsel made errors so serious that counsel

was not functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment.”

Strickland, 466 U.S. at 687. A reviewing court’s “evaluation of counsel’s performance is ‘highly

deferential,’” and courts “must indulge a strong presumption that counsel’s conduct falls within a

wide range of reasonable professional assistance.” Berryman, 100 F.3d at 1094 (quoting



3
  Objections to a Magistrate Judge’s report and recommendation under § 636(b)(1)(B) must be
filed within 14 days. See 28 U.S.C. § 636(b)(1). The deadline to file any objections has long
expired.
                                                3
  Case: 1:04-cr-00005-WAL-GWC Document #: 1501 Filed: 08/31/21 Page 4 of 6




Strickland, 466 U.S. at 689. In other words, Petitioner carries the burden to demonstrate that “trial

counsel’s actions ‘were not supported by a reasonable strategy.’” United States v. Washington, 869

F.3d 193, 204 (3d Cir. 2017), cert. denied, 138 S. Ct. 713 (2018) (quoting Massaro v. United

States, 538 U.S. 500, 505 (2003)).

       As to the second prong, Petitioner must establish prejudice through a “showing that

counsel’s errors were so serious as to deprive the defendant of a fair trial, a trial whose result is

reliable.” Strickland, 466 U.S. at 687. Petitioner “must show that there is a reasonable probability

that, but for counsel’s unprofessional errors, the result of the proceeding would have been

different.” Id. at 694. “A reasonable probability is a probability sufficient to undermine confidence

in the outcome” of the proceeding. Id.

       Where the parties fail to timely object to a Magistrate Judge’s R&R, there is no statutory

requirement that the district court review the R&R before accepting it. Thomas v. Arn, 474 U.S.

140, 151 (1985); 28 U.S.C. § 636(b)(1)(C) (a district court judge shall “make a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made”) (emphasis added). Notwithstanding Thomas, the Third Circuit has

determined that the “better practice is for the district judge to afford some level of review to

dispositive legal issues raised by the report” even in the absence of an objection. Henderson v.

Carlson, 812 F.2d 874, 878 (3d Cir. 1987).

       In the context of habeas corpus cases, the Third Circuit has concluded that “plain error

review is appropriate where a party fails to timely object to a magistrate judge’s R&R.” Nara v.

Frank, 488 F.3d 187, 196 (3d Cir. 2007), as amended (June 12, 2007). Accordingly, the Court

reviews the instant R&R under a plain error standard—which entails a determination as to whether

the R&R contains any “clear” or “obvious” error affecting the Petitioner’s “substantial rights.”



                                                 4
  Case: 1:04-cr-00005-WAL-GWC Document #: 1501 Filed: 08/31/21 Page 5 of 6




United States v. Olano, 507 U.S. 725, 734 (1993) (to constitute “plain error,” an error must have

been both “obvious” and “prejudicial” in that it “affected the outcome of the district court

proceedings”).

       In his R&R, Magistrate Judge Cannon found that either Petitioner’s claims of deficiencies

in counsel’s actions were not supported by the record and/or that counsel’s purported errors did

not prejudice Petitioner’s defense. (Dkt. No. 1415 at 7-18). In so concluding, Magistrate Judge

Cannon reviewed Petitioner’s Motion and Supplemental Motion, evaluated each of Petitioner’s

claims, and correctly identified the applicable legal standard relevant to those claims. Id. Finding

that the record conclusively showed that Fleming was not entitled to relief, the Magistrate Judge

determined that an evidentiary hearing was unnecessary. Id. at 20 n.9.

       Upon this Court’s independent review of the record in this case, the Court has found no

plain error in the Magistrate Judge’s findings and conclusions. Accordingly, the Magistrate

Judge’s Report and Recommendation (Dkt. No. 1415) will be adopted in its entirety.

       Pursuant to 28 U.S.C. § 2253(a), a final order from a Section 2255 proceeding shall be

subject to review, on appeal, by the court of appeals for the circuit in which the proceeding is held.

However, unless a judge issues a Certificate of Appealability (“COA”), such an appeal may not be

taken. 28 U.S.C. § 2253(c)(1)(B). A COA will be issued only if the movant “has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. 2253(c)(2). Also the movant must

“demonstrate that reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong.” Barnes v. United States, Nos. 14-cr-47-RGA, 17-cv-352-RGA, 2018

WL 1905642, *5 (D. Del. Apr. 23, 2018).

       Here, the Court is dismissing Petitioner’s Motions after determining that his claims are

without merit. The Court is persuaded that reasonable jurists would not find this assessment



                                                  5
   Case: 1:04-cr-00005-WAL-GWC Document #: 1501 Filed: 08/31/21 Page 6 of 6




debatable or wrong. Accordingly, as recommended by the Magistrate Judge, the Court will decline

to issue a COA.

        Accordingly, it is hereby

        ORDERED that Magistrate Judge Cannon’s Report and Recommendation (Dkt. No. 1415)

is ADOPTED for the reasons stated herein and more fully stated in the R&R; and it is further

        ORDERED that Petitioner Fleming’s Motion to Vacate, Set Aside or Correct Sentence

(Dkt. No. 1189) is DENIED without an evidentiary hearing; and it is further

        ORDERED that Petitioner’s Motion “Given Timely Notice and Submission [sic]

Additional Claims” (Case No. 2008-113, Dkt. No. 2) is DENIED without an evidentiary hearing;

and it is further

        ORDERED that a certificate of appealability is DENIED; and it is further

        ORDERED that the Clerk of Court shall provide a copy of this Order to Petitioner Daniel

Fleming by certified mail, return receipt requested.

        SO ORDERED.

Date: August 31, 2021                                     ______/s/_______
                                                          WILMA A. LEWIS
                                                          District Judge




                                                 6
